PER CURIAM.
Antonio Garrido appeals from a convic- s tion and sentence for the offense of burglary of a conveyance with intent to commit theft, in violation of section 810.02, Florida Statutes (1987). We affirm the judgment of conviction. The enhanced sentence, however, was not supported by any evidence, and the guidelines scoresheet was improperly calculated. Accordingly, we reverse and remand with directions to recalculate the scoresheet and to impose a sentence not to exceed six and one-half years’ incarceration. See North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969).
REVERSED AND REMANDED WITH DIRECTIONS.